Citation Nr: 1046036	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-17 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of left mandible fracture, status post open 
reduction/internal fixation with resultant temporomandibular 
joint (TMJ) dysfunction, currently evaluated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from 
May 1985 to January 2006.

This case comes before the Board of Veterans Appeals (the Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which, in part, granted service connection for 
residuals, left mandible fracture, status post open 
reduction/internal fixation, with resultant TMJ dysfunction, and 
assigned a 10 percent disability evaluation.  Original 
jurisdiction over the case was subsequently transferred to the 
Louisville, Kentucky RO.

In December 2009, the Board remanded the matter for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its December 2009 decision/remand, the Board specifically 
instructed the AMC to provide the Veteran with 

an examination to determine the current 
severity of his service-connected 
residuals of left mandible fracture, 
status post open reduction/internal 
fixation with resultant TMJ dysfunction.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examination 
report should comply with all AMIE 
protocols for dental disabilities.  The 
examiner should specifically comment on 
the degree (slight, moderate, or severe) 
of displacement of the mandible, and 
provide measurements for the range of 
motion of temporomandibular articulation.  
The examiner should also distinguish among 
disability caused by the three related 
disabilities [left mandible fracture, 
status post open reduction/internal 
fixation with resultant TMJ dysfunction; 
residuals of mandible fracture, with 
paresthesia, mental branch, left inferior 
alveolar nerve; and left jaw scar].  A 
report should be prepared by the examiner 
and associated with the Veteran's VA 
claims folder.

The Veteran was subsequently provided an examination in February 
2010, for which the examiner did not review the claims folder, to 
include a copy of the December 2009 Board decision/remand.  In 
evaluating the Veteran's disability, the examiner provided 
measurements of range of motion of temporomandibular 
articulation.  The examiner also noted that there was no 
displacement of the mandible.  However, the examination report 
does not distinguish among disability caused by the three related 
disabilities [left mandible fracture, status post open 
reduction/internal fixation with resultant TMJ dysfunction; 
residuals of mandible fracture, with paresthesia, mental branch, 
left inferior alveolar nerve; and left jaw scar] as instructed by 
the Board.  

In April 2010, the examiner followed up his examination report 
with an addendum report indicating that he did not review the 
review the claims folder and no changes were being made to his 
original examination report.  Upon review of the examination 
report, the Board finds that it does not comply with its December 
2009 instructions.  The United States Court of Appeals for 
Veterans Claims has held that a remand confers on the veteran, as 
a matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, the 
February 2010 VA examiner should amend his examination report in 
accordance with the Board's December 2009 directives.  



Accordingly, the case is REMANDED for the following actions:

1.	The RO should arrange for the same examiner who 
conducted the February 2010 examination, if 
possible, to review the claims folder and 
distinguish among manifestations caused by the 
three related disabilities [left mandible 
fracture, status post open reduction/internal 
fixation with resultant TMJ dysfunction; 
residuals of mandible fracture, with 
paresthesia, mental branch, left inferior 
alveolar nerve; and left jaw scar].  The claims 
file should be made available to the examiner 
for review in connection with the examination.  
A report should be prepared by the examiner and 
associated with the Veteran's VA claims folder.

If the February 2010 examiner is 
unavailable, the file should be referred 
to another similarly qualified medical 
professional.

	If the reviewer finds that diagnostic testing is 
necessary, such should be accomplished.

2.	After the development requested above has been 
completed to the extent possible, and after 
undertaking any additional development it deems 
necessary, the RO should again review the record 
and readjudicate the issue on appeal.  If the 
decision remains unfavorable to the Veteran, a 
supplemental statement of the case (SSOC) should 
be prepared.  The Veteran and his representative 
should be provided with the SSOC and an 
appropriate period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


